Title: Richard Grinnell to the Commissioners, 15 September 1778
From: Grinnell, Richard
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Guernsey Sept. the 15th 1778
     
     I would Inform the Honnourabel Board of Commisioners that I Took Passage with Capt. Barns as did Capt. Peter Collis and Sailed from Penbufe Paimbeauf on the 29th august and on the First of September Being in the Lattitude 46°:00′ and Longitude 9°:00′ we ware Taken by the Speedwell Cutter Belonging heare mounting twelve Guns and Commanded by Capt. Abraham Bushall who Treated me and Capt. Collis moore Like Brothers than Like Prisoners and Gave us Every thing Belonging to us. Two Days after wee war Taken wee fell in with the Schooner Spy Capt. Niles who had been taken by a Privateere Belonging to Jersey. Capt. Niles Toald me that all the Papers ware Thrown overboard as was all Capt. Barnses. Capt. Barns is Still on board the Privateer her Cruse not Beeing out yet.
     I would Inform your Honnours that a Number of Prizes are daly brought In heare and I thought my Duty to take the first Opertunity of Informing your Honnours of our misfortains and I make no Dout but you will Recive this as Mr. Dubery is So Good as Send it to his Son in Nants who will Take the first opertunity to Send it you.
     I am your Honnours much obliged humble Servt.
     
      Richd. Grinnell
     
    